ALLOWANCE
This Office action is written in response to the application filed 12/28/18. Claims 1-24 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are identified in the table below.
Claim
Terms being interpreted under §112(f)
Claim 1
“processor circuitry arranged to...”, “communication circuitry... arranged to...”
Claim 2
“encoding circuitry... arranged to...”
Claim 9
“processor circuitry arranged to...”, “communication circuitry... arranged to...”


Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) 

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Li discloses a distributed gradient descent scheme which addresses the straggler problem by partitioning data among workers nodes, with redundancy. However, partitions are even among the workers notes, i.e. they are not partition based on operational parameters of the corresponding heterogeneous nodes. (Li, Songze, et al. "Near-optimal straggler mitigation for distributed gradient methods." 2018 IEEE International Parallel and Distributed Processing Symposium Workshops (IPDPSW). IEEE, 2018. See p. 860, second col.)
Halbawi also discloses a distributed gradient descent scheme which addresses stragglers by partitioning data among workers nodes, with redundancy. However—as with Li—partitions are even. (Halbawi, Wael, et al. "Improving distributed gradient descent using Reed-Solomon codes." 2018 IEEE International Symposium on Information Theory (ISIT). IEEE, 17-22 June 2018. See p. 2028, second col.)
Tandon discloses a distributed gradient descent scheme which addresses stragglers by partitioning data among workers nodes, with redundancy. However, partitions are even. (Rashish Tandon et al., "Gradient coding: Avoiding stragglers in distributed learning", cited by Applicant in IDS dated 1/23/19. See p. 4, second col.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically—

processor circuitry arranged to partition an encoded training dataset into a set of training data partitions, and assign each training data partition of the set of training data partitions to corresponding compute nodes of a plurality of heterogeneous compute nodes of the heterogeneous computing environment available to perform computations for a distributed ML training process, wherein a number of data points included in each training data partition is based on operational parameters of the corresponding heterogeneous compute nodes; and
... receive computed partial gradients from a subset of the corresponding heterogeneous compute nodes.
For independent claim 9:
processor circuitry arranged to determine, for each compute node of a plurality of heterogeneous compute nodes of the heterogeneous computing environment available to perform computations for a distributed ML training process, a coding redundancy indicating a number of encoded data points, which are generated from uncoded data available at each compute node, to be included in an encoded training data partition based on operational parameters of each heterogeneous compute node;
... receive first partial gradients based on the uncoded data from the set of the plurality of compute nodes, and
For independent claim 17:
identify a training dataset partition on which to perform computations of a distributed machine learning (ML) training process, wherein a number of data points included in the training data partition is based on operational parameters of the edge compute node ... ; and
perform the computations on the data points in the training dataset partition to obtain a partial gradient.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124